PER CURIAM.
The petition for writ of habeas corpus, wherein petitioner seeks relief from an order of the Palm Beach County circuit court denying, without prejudice, his “motion to set bond” until such time that petitioner is enrolled in a substance abuse program that the trial judge is comfortable with, is hereby granted. The trial court is directed to promptly determine a reasonable bond and determine the conditions of release pursuant to the provisions of Florida Rule of Criminal Procedure 3.131(b)(1).
STONE, STEVENSON and HAZOURI, JJ., concur.